                                                                                                                 GOVERNMENT
                  Case: 4:19-cr-00494-SO Doc #: 19-4 Filed: 09/12/19 1 of 2. PageID #: 148                         EXHIBIT

Message   Message Text                                                                                                     4
16        Calling Islam a religion is an over glorification. It is a death cult.                                       4:19CR494

33        Sup gamers, if you love Jesus, hate leftism, and want to firebomb abortion clinics, then hit subscribe,
          and go shoot your local communist.
73        Islam is a death cult built on the pain and suffering of others. Jesus was not opposed to speaking against evil.
129       Murder is unjustified killing, killing of abortion doctors is killing in defense of the hundreds of children who
          would be murdered by the doctors hand.
132       Race has no bearing on my beliefs, and I am no Nazi. Nazis are leftist scum.
144       Abortionists are child murderers. They do not deserve any sympathy, and discussion will never convince them to stop.
          The only way to stop an abortionist is to kill them, or make them sufficiently afraid of significant harm.
407       They promote degeneracy, the removal of personal rights, and the murder of unborn babies.
610       Rapists, murderers, pedophiles, and child molesters should be executed publicly (communists too tbh)
613       The NZ shooter was like 95% right
841       No, but itâ€™s pretty well known that on this app there are large numbers of FBI informants that watch far right
          and Nazi profiles.
931       Why suicide? Do a regular bomb and you can take out more than one.
1007      Wrong, The Lord calls upon us to protect those who cannot protect themselves. Killing an abortionist ends one
          life and saves thousands more. Murdering an abortionist is not murder, nor is bombing an abortion clinic wrong,
          they are the equivalency of killing Jihadists and bombing their bases.
1014      To end the murdering of thousands of babies through the killing of a few evil men is virtuous and just.
1182      Why is the stopping of murderers so crazy? Abortion doctors are mass murderers, some of the most evil members
          of society.
1198      I respectfully disagree. Iâ€™m ready to shoot every cop in Ohio if it means stopping a gun confiscation, and there
          are millions more with that same viewpoint.
1241      The Legion is not for killing and terrorism. We are for spreading Christianity and redeeming family and cultural values.
          The only thing to prompt the Legion to violence would be persecution of Christians.
1262      Abortionists are baby murderers, that is more than a fundamental disagreement.
1333      If you kill an abortionist you save thousands of lives. If you kill more than one then you decrease not only
          infanticides, but also the number of killers in the world. If you only kill one, at least you decreased the number of
          murderers.
1359      They wouldnâ€™t follow conventions anyways. They couldnâ€™t bomb civs because both sides would be reliant on the
          same logistical targets. If they destroy a power plant it hurts both sides the same. A modern revolution isnâ€™t going
          to divide down geographic lines.
1365      It is not murder, it is the protection of innocent lives, and the punishing of unspeakable crimes.
1422      You know that Iâ€™m not really chill with them, but I wouldnâ€™t kill them or be violent in any way. Pedophiles on
          the other hand should be hung.
1459      Itâ€™s a joke man, Iâ€™m not going to bomb a PP, but I certainly am not going to shed a tear for them either.
1496      I am not a Nazi, and I donâ€™t know how youâ€™d think that.
1562      Christ commands us to defend the defenseless. 50 million babies are murdered every year. It must be stopped.
1605      The killing of abortionists is not murder. You have been brainwashed to think that these are just people. They
          chose to become murderers. They are the worst serial killers to ever walk the earth.
1616      And thatâ€™s when we shoot the cops for trying to take our guns
1674      Abortion is the murder of an innocent soul
1749      It isnâ€™t murder when itâ€™s helping to save thousands of lives.
1856      Catholic priests are a problem, but not as much of a problem as gays. I agree though that those priests should be killed.
               Case: 4:19-cr-00494-SO Doc #: 19-4 Filed: 09/12/19 2 of 2. PageID #: 149



1966   If you really want to help, go bomb a planned Parenthood or a gay bar. For now spreading awareness is most of
       what we can do.
1983   Do it. I wanted that name but it was already taken. Abortion clinics should be bombed.
2002   If you choose to murder babies for a living you deserve to be shot. Nobody just ends up being an abortionist by accident.
2015   Cool, you should go bomb an abortion clinic.
2016   Go do a live educational demonstration on how to bomb an abortion clinic. For education.
2165   I am consistent with who deserves death. Killing is not immoral on its own, murder is. Affirmative action is racist
       and spreading the truth about Judaism isnâ€™t anti Semitic
2452   Firstly bombing a building is not murder, second, killing an abortionist isnâ€™t even murder. I donâ€™t support murder
       at all. These are horrible people that are slaughter babies.
2478   I mean, Iâ€™m not going to go kill anyone just yet
2539   The solution is to stop society from being degenerate. I have no problem with killing a few pedophiles every generation.
2699   Turning the other cheek doesnâ€™t apply to baby murderers, and people who are trying to steal away our God given
       rights.
2766   The difference is that abortion kills 50 million babies a year, Hitler killed 6 million Jews and the whole world rallied
       against him. 50 million babies though, all innocent, and silence.
2793   Okay, on a world scale abortion kills 50 million kids a year, America needs to condemn it and go forcefully stop it.
